Ahsanuddin v Carde (2020 NY Slip Op 05442)





Ahsanuddin v Carde


2020 NY Slip Op 05442


Decided on October 06, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2020

Before: Friedman, J.P., Webber, Kern, Moulton, JJ. 


Index No. 25100/2016E Appeal No. 11943 Case No. 2019-5439 

[*1]Mohammed Ahsanuddin, Plaintiff-Appellant,
vEdwin Carde, et al., Defendants-Respondents.


Richard J. Soleymanzadeh, P.C., Carle Place (Richard J. Soleymanzadeh of counsel), for appellant.
Law Offices of Joan Iacono, Bronxville (Joan Iacono of counsel), for respondent

Order, Supreme Court, Bronx County (Ruben Franco, J.), entered on or about July 9, 2019, which, inter alia, denied plaintiff's motion for summary judgment on his cause of action for specific performance of a contract to purchase real estate, unanimously affirmed, without costs.
Plaintiff failed to establish prima facie that he substantially performed his contract obligations and was willing and able to perform his remaining obligations and that defendants were able to convey the property (see EMF Gen. Contr. Corp. v Bisbee, 6 AD3d 45, 51 [1st Dept 2004], lv denied 3 NY3d 607 [2004]). He submitted no proof that he possessed the financial means to close the sale (see e.g. SFT Realty LLC v Banner Realty Co. LLC, 169 AD3d 615 [1st Dept 2019]). He submitted no proof that the individual defendant, who signed the contract of sale in his personal capacity, was able
to transfer the property, which the record shows was owned by the corporate defendant.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2020